Citation Nr: 0123907	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  00-04 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Disagreement with the initial 20 percent rating assigned 
for the service-connected lymphedema.

3.  Entitlement to an effective date earlier than October 17, 
1997, for the grant of service connection for major 
depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to June 
1992.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Columbia, South Carolina Regional Office (RO).

The Board remanded the case in January 2001 for scheduling of 
a hearing.

A hearing was held in May 2001 before the member of the Board 
sitting at the RO.  At that hearing, the veteran withdrew her 
claim for entitlement to an extension of a temporary total 
convalescent rating for the veteran's service-connected right 
mastectomy for breast cancer under the provisions of 
38 C.F.R. § 4.30, beyond August 31, 1998.  


FINDING OF FACT

The veteran's original claim for service connection for 
depression was received by VA on October 17, 1997.






CONCLUSION OF LAW

The criteria for an effective date earlier than October 17, 
1997 for the grant of service connection for depression, have 
not been met.  38 U.S.C.A. §§ 5107, 5110, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq.) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.157,  3.400, 
66 Fed. Reg. 45620 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a)) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 66 Fed. Reg. 45620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
3.326(a)) (VCAA).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The provisions of these regulations apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of that 
the amendments to 38 C.F.R. § 3.156 relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims, which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45620 (August 29, 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).

The RO has not had an opportunity to consider this new 
legislation with regard to the appellant's claim.  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim have been 
properly developed.  The Board finds that VA's statutory duty 
to inform and assist the veteran in the development of her 
claim regarding an earlier effective date for the grant of 
service connection for depression has been satisfied under 
the circumstances presented in this case.  The Board will 
address any additional development necessary with regard to 
the claims for service connection for fibromyalgia and for an 
increased rating for the service-connected lymphedema in the 
Remand portion of the Decision.  The veteran has been 
specifically notified concerning what type of evidence is 
necessary with respect to her claim.  There is no indication 
of any additional records that the RO failed to obtain.  The 
Board notes that the veteran testified in May 2001 before the 
undersigned member of the Board.  At the hearing, she 
submitted additional medical records and waived initial RO 
consideration of those records.  Further, she has been 
notified in the rating decision, the statement of the case 
(SOC), supplemental statements of the case (SSOC) and 
associated notice letters, of the evidence needed to 
substantiate her claim.  The Board concludes that the 
discussions in the rating decisions, SOC, SSOC's and letters 
sent to the veteran informed her of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  VA has no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.

The veteran seeks an effective date earlier than October 17, 
1997 for the grant of service connection for major 
depression.  

The veteran's claim for service connection for depression was 
received at the RO on October 17, 1997.  She indicated that 
she had been diagnosed with breast cancer in 1995 and that 
she had emotional problems since that time.  

Service connection for major depression was granted by means 
of a March 1998 rating decision on the basis of the January 
1998 VA examination report which indicated a diagnosis of 
major depression secondary to the service-connected breast 
cancer with right radical mastectomy and hysterectomy.  A 30 
percent disability rating was assigned effective October 17, 
1997, the date of claim for service connection for 
depression.  The veteran expressed timely disagreement and 
perfected an appeal of that effective date.  In May 1998, she 
asserted that the effective date should be in June 1992, the 
date of her separation from active service.  

At the hearing in May 2001, the veteran's representative 
indicated that the service medical records showed an Axis I 
diagnosis of adjustment disorder with mixed emotional 
features.  It was indicated that the veteran did not file a 
claim for depression.  It was indicated that a January 1994 
VA mental health consultation report, received in July 1994, 
showed treatment for depression.  It was asserted that the 
January 1994 report should be the basis of an earlier 
effective date for the grant of service connection for major 
depression.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later. 38 C.F.R. § 3.400 
(2000).  For disability compensation established by direct 
service connection, the effective date shall be the day 
following separation from active service or date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) 
(2000).

After a full review of the record, including the contentions 
and testimony of the veteran, the Board finds her contentions 
are not supported by the evidence, and her claim is therefore 
denied.  She has asserted there is evidence of depression in 
service and an effective date from the day following 
separation from service is warranted.  Alternatively, she has 
asserted that a January 1994 VA medical record, received in 
July 1994, shows treatment for depression and constitutes an 
informal claim for service connection for depression.  

The veteran has conceded that she did not file a claim for 
service connection for depression at the time of separation 
from active duty.  The record shows that the original claim 
for service connection for depression was received in October 
1997.  Because the claim was submitted more than one year 
following separation from active service, the effective date 
for the granted of service connection shall be the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i).  There is no basis for 
assigning an effective date as of the day following 
separation for active service.

The veteran has alternatively argued that a January 1994 VA 
medical record should be accepted as an informal claim for 
service connection and that the effective date for the grant 
of service connection should be based on the receipt of such 
claim in July 1994.  

The provisions of 38 C.F.R. § 3.157 commence with notation of 
the general rule that the effective date of compensation 
benefits will be the date of receipt of the claim or the date 
when entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.157(a).  However, this regulation goes on to provide that 
receipt of clinical reports of examination or hospitalization 
may serve as informal claims "for increase or to reopen." The 
date of receipt of such clinical evidence may serve to form 
the basis for an earlier effective date for the subsequent 
award of VA benefits if such benefits derive from (1) a claim 
for increased evaluation or (2) an application to reopen a 
previously denied claim.  38 C.F.R. § 3.157(b).

The Board finds that the January 1994 VA outpatient record, 
received in July 1994, cannot be accepted as an informal 
claim for service connection for depression.  The provisions 
of 38 C.F.R. § 3.157 are inapplicable to the veteran's 
appeal.  The January 1994 consultation report showed that the 
veteran reported depression and stress and the impression was 
life crisis and immature personality.  The record was 
included with VA medical records associated with the claims 
file in connection with a pending claim service connection 
for a bilateral knee disability.  

The veteran filed an initial and original claim for service 
connection for depression in October 1997 and that claim was 
allowed.  The general rule applicable to this situation 
provides that the effective for the grant of service 
connection will be the date of claim or the date entitlement 
arose, whichever is the later.  The RO assigned an effective 
date from the date of receipt of the claim.  The January 1994 
outpatient record cannot be the basis for the award of an 
earlier effective date in accordance with 38 C.F.R. § 3.157, 
because that regulation only refers to the acceptance of such 
evidence as an informal claim for an increased evaluation or 
in claims to reopen previously disallowed claims.  Neither of 
those circumstances was applicable because the veteran's 
original claim for service connection for depression was not 
received until October 1997.  There was not a pending claim 
for an increased evaluation and a claim for service 
connection for depression had not previously been denied.

Accordingly, the Board concludes that an effective date 
earlier than October 17, 1997 for the award of service 
connection for depression is not warranted under any 
applicable laws or regulations.


ORDER

Entitlement to an effective date earlier than October 17, 
1997 for the grant of service connection for depression is 
denied.


REMAND

The veteran seeks service connection for fibromyalgia.  In 
May 2001, she testified that she experienced joint pain in 
service, which she attributed to fibromyalgia.

The veteran has submitted VA outpatient records which include 
a February 2001 entry which noted a diagnosis of 
fibromyalgia.

The veteran has not been afforded a VA examination for the 
purpose of determining the etiology of fibromyalgia.

The veteran also seeks an increased rating for the service-
connected lymphedema.  Service connection is currently in 
effect for lymphedema and nerve damage of the right arm, 
secondary to right mastectomy.  The disability is rated as 20 
percent disabling under Diagnostic Code 7120, pertaining to 
varicose veins.

In May 2001, she testified that swelling of the arm increases 
during the day and she experiences pain on a daily basis.  
She indicated that she was receiving treatment at the Durham 
VA Medical Center.  She testified that the disability effects 
her entire right upper quadrant area and neck.  

The most recent VA examination was conducted in April 2000 
and it was noted that the veteran's claims file was not 
available for review by the examiner.  It was noted that the 
right upper extremity was markedly edematous and that 
manipulation of the upper extremity caused pain through the 
length of the arm up to the shoulder.  The examiner indicated 
that lymphedema was disabling and the veteran would be unable 
to work in previous jobs of filing clerk or salesperson due 
to her present condition.

An April 2001 VA outpatient record shows that the veteran 
reported that she was unable to use her right arm due to 
pain.  

The United States Court of Appeals for Veterans Claims has 
held that when the Board believes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination. Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

The Board finds that the veteran should be afforded a VA 
examination to include an opinion as to the likely etiology 
of the claimed fibromyalgia.  The evidence also suggests that 
the veteran's lymphedema has increased in severity.  It also 
resulted in nerve damage that may be more appropriately rated 
under the diagnostic criteria pertaining to the peripheral 
nerves.  Another examination is also necessary to determine 
the current severity of the service-connected lymphedema in 
relation to all applicable rating criteria, including the 
appropriate rating criteria pertaining to any resulting nerve 
damage causing incomplete or complete paralysis of the upper 
right extremity.  In addition, any pertinent medical records 
should be obtained for review by the examiner in connection 
with the examination.

In addition, the RO should also consider whether the veteran 
is entitled to a "staged" rating for his service-connected 
lymphedema as prescribed by Court in Fenderson v. West, 12 
Vet. App. 119 (1999).


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers, if any, who have 
treated her for her service-connected 
lymphedema and for fibromyalgia since 
April 2001.  Thereafter, the RO should 
obtain legible copies of all records from 
any identified treatment source not 
currently of record.  In addition, all 
relevant VA treatment records that are 
not currently in the claims folder must 
be obtained.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The veteran should be afforded an 
appropriate VA  examination(s) with 
regard to the claimed fibromyalgia.  The 
claims folder must be made available to 
the examiner for review before the 
examination. Detailed clinical findings 
should be reported in connection with the 
evaluation. The examiner should provide 
an opinion as to whether it is as likely 
as not that any current fibromyalgia had 
its onset during active service or is 
related to any service-connected 
disability.  The examination should 
include a neurological evaluation to 
determine the extent of any nerve damage 
of the right arm.  The examiner should 
indicate whether there is incomplete or 
complete paralysis of the right upper 
extremity associated with the service-
connected disability, and if so, 
generally identify the affected nerves.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  Following completion of the above, 
the RO should review the veteran's 
claims.  With regard to the service-
connected lymphedema, the RO should 
determine the appropriate rating for that 
disability under the applicable rating 
criteria, to include consideration of the 
rating criteria pertaining to the 
peripheral nerves and whether a staged 
rating is appropriate under the holding 
in Fenderson v. West, 12 Vet. App. 119 
(1999).  If the claims remain denied, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be given 
an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order. The veteran needs to 
take no action until he is informed.

The purpose of this remand is to further develop the record 
and to afford the veteran due process of law. The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



